Citation Nr: 0519562	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1969 to December 1977.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  


FINDINGS OF FACT

1.  A current medical diagnosis of Meniere's disease is of 
record.

2.  The veteran's current Meniere's disease is related to 
noise exposure during military service.  


CONCLUSION OF LAW

Meniere's disease was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that 


the new law does not preclude the Board from adjudicating the 
veteran's claim for service connection for Meniere's disease 
as the Board is taking action favorable to the veteran by 
granting service connection; a decision at this point poses 
no risk of prejudice to the veteran.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is in effect for bilateral hearing loss 
and tinnitus which resulted from noise exposure during the 
veteran's active military service.  Recently, the veteran has 
reported symptoms of vertigo and dizziness.  A current 
diagnosis of Meniere's disease is of record.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999), see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  In the present case, the 
veteran has current disabilities due to acoustic trauma 
during military service.  The key to the present claim is 
linking Meniere's disease to the noise exposure the veteran 
experienced during military service.  

In August 2003, a VA medial examination was conducted by an 
advanced registered nurse practitioner.  The veteran reported 
having hearing loss and tinnitus since service.  He also 
reported having intermittent symptoms of dizziness, nausea, 
and vomiting which have become worse and more frequent in the 
past two years.  The diagnosis was bilateral Meniere's 
disease.  The nurse's medical opinion was 


that the "cause of Meniere's disease is almost always 
idiopathic and no specific cause is usually found.  In 
relation to this veteran IT IS AS LIKELY AS NOT THAT SOME 
RELATIONSHIP CAN BE ATTRIBUTED TO EAR DAMAGE INCURRED DURING 
SERVICE."  (Emphasis in original).

In September 2003, a medical opinion was rendered by a VA 
otolaryngologist who reviewed the claims file but did not 
examine the veteran.  The physician indicated that the signs 
and symptoms noted were appropriate for a diagnosis of 
Meniere's disease.  The physician also noted that the veteran 
had nonservice-connected vascular disabilities which would 
affect the veteran's Meniere's disease.  The medical opinion 
was that the veteran's Meniere's disease was "not likely 
related to the mild high-frequency hearing loss that he has 
related to military noise exposure."  

In March 2004, the veteran's private otolaryngologist 
indicated that the veteran had symptoms of recurrent vertigo 
and hearing loss since service and a current diagnosis of 
Meniere's disease was made.  The physician stated that "it 
is well understood that [Meniere's disease] has multiple 
etiologies.  Whether that name is used or not, it is 
appropriate to assume that the acoustic trauma from military 
service is the likely cause of his persistent symptoms."

The evidence supports a grant of service connection for 
Meniere's disease.  The evidence of record clearly shows that 
the veteran had acoustic trauma in the form of noise exposure 
during service.  Service connection is in effect for 
bilateral hearing loss and tinnitus as a result of this noise 
exposure.  The veteran reports having recurrent bouts of 
dizziness and vertigo dating from service, which have 
increased in frequency and severity in the last several 
years.  A current diagnosis of Meniere's disease is of record 
which both private and VA otolaryngologists acknowledge is 
the appropriate diagnosis for the veteran's symptoms.  The 
medical opinion of a VA otolaryngologist in 2003, is that the 
veteran's Meniere's disease is not due to his bilateral 
hearing loss, but the otolaryngologist does not provide an 
opinion as to whether the veteran's Meniere's disease is 
directly related to the noise exposure the 


he experienced in service.  The opinions of a private 
otolaryngologist and a VA advanced registered nurse 
practitioner are that the veteran's current Meniere's disease 
is related to the in-service noise exposure.  As such, the 
evidence supports service connection for Meniere's disease.  


ORDER

Service connection for Meniere's disease is granted.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


